Geen, J.,
dissenting. The defendant appeals on two grounds from the judgment in this case, which ordered *148alimony, attorney’s fees, and the disposition of real estate and other personal property. The first ground is insufficiency of process; the second is lack of personal jurisdiction.
The parties jointly own a house and resided there for nineteen years as husband and wife until April, 1989. In 1988, the defendant obtained new employment in Texas. The defendant considered Connecticut his residence and domicile until he determined that his wife no longer wanted to live with him. Between 1988 and April, 1989, he lived alone in Texas making trips back home. In April, 1989, after his trip home in March, he changed his residence to Bay City, Texas.
Around Labor Day, 1989, he came back to Connecticut to see if his wife would change her mind and go to Texas with him. As a result of that final refusal, in October, 1989, the defendant instituted a divorce action in Texas in which the plaintiff did not appear.
On December 11, 1989, the plaintiff filed a complaint, returnable January 16, 1990, to the Superior Court in the Judicial District of Hartford-New Britain at Hartford. The summons gave the defendant’s address as 1208 Avenue G, Bay City, Texas. The plaintiff’s attorney sent the summons and complaint to the sheriff of Matagorda County, Texas. The return states that on January 3, 1990, at 7 p.m., the deputy sheriff delivered to the defendant in person “a true copy of this notice with a true and correct copy of the show cause order attached thereto.” It must be noted that no show cause order could be attached to the complaint as none had been sought in the Connecticut court. It is impossible *149to know, on the basis of the foregoing quote from the sheriffs return, what was served on this defendant. Obviously, the service is insufficient on its face.
The defendant, on January 2, 1991, filed two motions claiming that the plaintiff failed to follow General Statutes § 46b-46 (a) and (b). Counsel for the defendant filed a limited appearance for the purpose of contesting only in personam jurisdiction and lack of sufficient service.
The court, Bar all, J., denied the motions holding (1) that the parties had separated in March, 1989, and that the Connecticut long-arm statute was applicable because in March, 1989, the parties had been domiciled in Connecticut, (2) that § 46b-46 (a) is permissive, and (3) that the defendant had actual notice of the pendency of the action.
Dissolution actions involve legal and equitable relief. The process by which persons are brought to court and the decision the court makes affect the basic structure of society, the family.
Our civil process statutes are intended to provide fairness. General Statutes § 52-57 (a) provides that individuals shall be served by leaving a true and attested copy of the complaint with the defendant or at his usual place of abode in this state.
Section 52-57a1 allows service on a person domiciled or subject to the jurisdiction of the courts of this state *150outside this state by a person authorized to make service and in the manner prescribed by the law within that particular jurisdiction.
In this particular action, the Texas return fails to describe what was served on this defendant other than a show cause order that does not exist. We can not assume what was delivered.
The court found that both parties were domiciled in Connecticut in March, 1989. The trial court also found as a fact that the defendant established residence in Texas in April, 1989. Accordingly, the marriage being a Connecticut based marriage with the plaintiff still resident and domiciled here, subject matter jurisdiction is not an issue. Personal jurisdiction over the defendant, however, is an issue.
The trial court’s decision does not state where the defendant was domiciled in January, 1990. Because, as the trial court found, the defendant had become a Texas resident in April, 1989, Connecticut did not have jurisdiction over him as a resident in January, 1990. Nor did the court find that the defendant had resumed his residence in Connecticut. We are therefore compelled to conclude that his domicile was in Texas in January, 1990. Because the defendant was a nonresident domiciled in a foreign jurisdiction, General Statutes § 52-57a clearly cannot be applied to him.
Because dissolution proceedings involve the breakup of a family, child custody, visitation, child support, alimony, and the division of assets and liabilities, they are not usual civil cases. Historically, only the legislature had the power to grant a divorce. The proceeding is purely statutory. The Superior Court is authorized by statute to grant both legal and equitable relief that did not exist at common law. Steele v. Steele, 35 Conn. 48, 53-54 (1868). Thus, all of Chapter 815J must be carefully studied and followed.
*151Too little attention is paid to civil procedure. Emphasis is placed on the substantive law. Procedure, however, provides the frame work in which substantive law is conducted, giving it needed resiliency but protecting it from falling into disarray from the tugs and pulls of competing interests. In other words, the playing field must be level and the rules of practice and procedure observed where they affect the most basic principle of civilization, the family.
In Cikora v. Cikora, 133 Conn. 456, 460, 52 A.2d 310 (1947), the Supreme Court noted that, provided due process of law is observed, each state has the power to alter the marriage status of its domiciliaries. See Williams v. North Carolina, 325 U.S. 226, 229, 65 S. Ct. 1092, 89 L. Ed. 1577 (1944). In Cikora, the court approved service on the nondomiciled defendant spouse by an order of notice requiring notice by publication in a newspaper.
As held in Carter v. Carter, 147 Conn. 238, 241, 159 A.2d 173 (1960), an order directing payment of alimony or support by a defendant in a divorce action is a judgment in personam. Without personal service, there is no jurisdiction over the person unless he appears voluntarily. That court went on to say, “ [constructive service of process on a nonresident defendant is not sufficient to furnish a basis for a judgment in personam, even though it may be shown that the defendant had actual notice of the pending action.” The court held that as to real property Connecticut has in rem jurisdiction, but that the attachment of real property requires that the defendant be afforded a reasonable opportunity to be heard before any order based on the attachment is made. Id., 242.
There was no order of notice pursuant to General Statutes § 52-278a et seq. in this case. In fact, on January 2, 1991, prior to the hearing on the defendant’s *152motions to dismiss, the court issued a restraining order directing this nonresident defendant, who had not appeared in the action, not to dispose of any account proceeds in Connecticut banks. Notice of that order was served on certain specific banks.
Of interest is that the plaintiff in her December 21, 1990 motion for the above restraining order refers to the Texas divorce proceeding in which the defendant acknowledged that the Texas court had no personal jurisdiction over this Connecticut plaintiff.
Yet, the trial court here in Connecticut went ahead and exercised in personam jurisdiction as to this nonresident, nondomiciliary defendant placing a prior restraint on the alienation in Connecticut of his personal assets without notice or a chance to be heard, which would have been required in any prejudgment remedy application.
This is contrary to the determination in Williams v. North Carolina, supra, Pinsky v. Duncan, 898 F.2d 852, modified, 907 F.2d 17 (2d Cir. 1990), aff’d sub nom. Connecticut v. Doehr, 501 U.S. , 111 S. Ct. 2105, 115 L. Ed. 2d 1 (1991), Carter v. Carter, supra, and Cikora v. Cikora, supra.
The plaintiff asserts that General Statutes § 46b-46 is permissive, not mandatory. For that proposition she cites Smith v. Smith, 150 Conn. 15, 183 A.2d 848 (1962). That case held that the defendant was a resident of this state at the time of the institution of the divorce action. Therefore, no order of notice under General Statutes (Rev. to 1958) § 46-17 (predecessor of § 46b-46) was required. As stated in that case, “this is true even though the defendant, at the moment of service, may be temporarily outside the state.” Smith v. Smith, supra, 21.
This court agrees that § 46b-46 (a) gives the court discretion in ordering an order of notice. That is to pro*153vide latitude and flexibility to a judge to fit the order to the particular case or to decide that one may not be needed at all. For example, a defendant may be a resident who has been sent to California by his employer for three weeks to complete a particular function for the employer. No order of notice would be required. Furthermore, an employer may send a defendant to Germany for a year to start up a plant and the defendant would be considered a resident domiciled in Connecticut. There, however, an order of notice would be required to ensure that the defendant has notice of the action. Many other situations can be envisioned concerning actual nonresidents, not only of this state (as in this case) but of the United States.
Should such decisions be left to attorneys and pro se litigants (who are becoming ever more numerous in family cases), or is it not more in keeping with fairness and justice for the Superior Court to keep control of such matters. It is that court to which the legislature delegated those powers, not to the general public.
As to § 46b-46 (b), it is clear that without an appropriate order of notice under paragraph (a), no personal jurisdiction may be had over the nonresident defendant in matters of support and alimony. That paragraph is mandatory, not permissive.
In this particular case, the principles discussed in Goldstein v. Fischer, 200 Conn. 197, 510 A.2d 184 (1986), and Jones v. Jones, 199 Conn. 287, 507 A.2d 188 (1986), cited in the majority opinion, entirely support the reasoning of this dissent.
For all the foregoing reasons, I would find both an insufficiency of process and lack of in personam jurisdiction of the defendant. The plaintiff should be required to begin anew.

 General Statutes § 52-57a provides: “service of process without STATE UPON PERSONS DOMICILED OR SUBJECT TO JURISDICTION OF COURTS IN state. A person domiciled in or subject to the jurisdiction of the courts of this state or his executor or administrator, may be served with process without the state, in the same manner as service is made within the state, by any person authorized to make service by the laws of the state, territory, possession or country in which service is to be made or by any duly qualified attorney, solicitor, barrister or equivalent in such jurisdiction.”